Bxjrch, J.
(concurring): Paragraph 3 of the will gave the beneficiaries’ income. In paragraph 18 income was defined as net income, after payment of taxes, repairs, insurance and unspecified necessary expenditures. Income was treated as synonymous with rent, so the property was to be rented, taxes were to be paid, repairs were to be made, insurance was to be kept up, and necessary incidental expenses were to be paid. The remainder of the gross income constituted net income to be paid to the beneficiaries.
The production of gross income by renting the property, the payment of taxes, the making of repairs, the keeping up of insurance, the looking after incidental matters, and the payment of net income to the beneficiaries, constituted duties of the trustee. They were active duties of exigent type, requiring incessant fulfillment.
The beneficiaries were to receive net income during their lives, and the survivor was to receive net income during her life. The duties of the trustee were to continue until death of the survivor. If the will of the testator was something to be respected, the trustee could not end management necessary to production of net income by resigning. His successor could not end management necessary to production of net income by failing to qualify and act.
Because the will required management until death of the surviving beneficiary, it was not possible for the trust to become dry before that time. The trustee, nor the substitute trustee, nor the beneficiary, nor all of them, had power to defeat the! will and increase a gift to a beneficiary of net income only, from property, for life only, to fee-simple estate in the property, to accrue while the beneficiary was still alive.